DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

New Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, lines 4-5 recites “the vertical axis” which should recite “a second vertical axis” in order to differentiate that the vertical axis of the first half is different than a vertical axis of a second half of the apparatus.
Appropriate correction is required.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites in line 2, “further comprising, or in the alternative of opening/inserting/transitioning, suspending the weight from the apparatus” which renders the claim indefinite.  Claim 20 depends from claim 19 (which has been amended to become a multiple dependent claim).  Claim 19 recites among other limitations in lines 5-6 “inserting a weight within the apparatus and/or suspending a weight from the apparatus.”  
In a combination, where the limitation of lines 5-6 claim 19 is read as: inserting AND suspending, it is unclear how claim 20 further limits the claim (but rather broadens the claim).  Similarly, where the limitation of lines 5-6 of claim 19 is read in the OR alternative: suspending a weight (instead of inserting), claim 20 fails to further the claim.
It is unclear whether claim 20 is to be interpreted as simply two limitations: suspending a weight from the apparatus and exercising using the apparatus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stone (US PG Pub. No. 2013/0012360, Jan 10, 2013).
Regarding claim 12, as broadly interpreted, Stone teaches a hand grip exercise apparatus, comprising: a first half configured with at least two vertical surfaces (i.e., two vertical surfaces defined by inner and outer vertical surfaces 22,22’, see annotated Fig. 2a below) spaced apart in a vertical axis of the apparatus (as shown in annotated Fig. 2a below, a vertical axis drawn with dashed lines spaces apart the two inner/outer vertical surfaces), and at least two angled portions (see annotated Fig. 2a below); a second half configured with at least two vertical surfaces spaced apart in a vertical axis of the apparatus (as shown in annotated Fig. 2a below, a vertical axis drawn with dashed lines spaces apart the two inner/outer vertical surfaces), and at least two angled portions; and, a hinge (i.e., hinge defined where pin 23 and holes 25 are located), connecting the first half to the second half at one of the angled portions of each half, wherein an upper portion (see annotated Fig. 2a below) of the hand grip exercise apparatus comprises a vertical surface and an angled portion of the first half and a vertical surface and angled portion of the second half (i.e., where the device bisected through a horizontal axis shown in horizontal dashed-line below includes an upper angled portion and vertical surfaces).  
 
[AltContent: textbox (angled portion)][AltContent: connector][AltContent: textbox (tongue)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: textbox (vertical surfaces)][AltContent: connector][AltContent: arrow][AltContent: arrow][AltContent: textbox (vertical surfaces)][AltContent: textbox (angled portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (angled portion)][AltContent: textbox (angled portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow]      
    PNG
    media_image1.png
    521
    495
    media_image1.png
    Greyscale

Regarding claim 13, as broadly interpreted, Stone teaches further comprising a tongue disposed on the angled portion (i.e., tongue or groove of a door frame disposed in contact with the angled portion, see annotated Fig. 2 above) of the first half of the upper portion and on the angled portion of the second half of the upper portion.  
Regarding claim 15, Stone teaches an embodiment wherein the hinge is biased (i.e., with a spring 66, see Fig. 9a below).  

    PNG
    media_image2.png
    513
    554
    media_image2.png
    Greyscale

Regarding claim 16, Stone teaches wherein the hinge is spring-loaded (i.e., with spring 66, see Fig. 9 above).  
Regarding claim 17, Stone teaches at least one mounting hole (i.e., where the mounting hole can be hinge hole 25 for mounting of a pin 23, or hole 35 for insertion of a cord, see Fig. 2a above).  
Regarding claim 19, as broadly interpreted, Stone teaches a method of using a hand grip exercise apparatus, comprising: opening at least one of a first half or a second half of the apparatus to place the apparatus in an at least partially open configuration (see Fig. 15 below); inserting a weight within the apparatus and/or suspending a weight from the apparatus (i.e., where a handle 51 can be suspended from the apparatus via cord 41, see Fig. 23 below); transitioning the apparatus to a closed configuration (as shown in Fig. 23 below): and. exercising using the apparatus (i.e., exercising such as by performing pull-ups, see Figs. 1a-1b).  

    PNG
    media_image3.png
    417
    596
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    611
    505
    media_image4.png
    Greyscale

Regarding claim 20, as broadly interpreted, Stone teaches the method further comprising, or in the alternative of opening/inserting/transitioning, suspending the weight (i.e., suspending handle 51, see Fig. 23 above) from the apparatus.

Allowable Subject Matter
Claims 1-10 are allowed.
Claim 1 was amended to include limitations previously indicated as allowable in claim 11.
Regarding claim 1, none of the prior art either alone or in combination teach or suggest all the structural and functional limitations of the claim, and more specifically reciting: a hand grip exercise apparatus, comprising: a first half configured with at least one vertical surface, at least one horizontal surface and at least one angled portion; a second half configured with at least one vertical surface, at least one horizontal surface and at least one angled portion; and, a hinge, connecting the first half to the second half at the angled portions of each half, wherein there is texturing on at least one vertical surface of the apparatus for enhancing gripping of the apparatus.
Claims 2-10 depend either directly or indirectly from claim 1 and is allowable for all the reasons claim 1 is allowable.

Claims 14 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 14, none of the prior art either alone or in combination teach or suggest all the limitations of the intervening claim and further reciting wherein the length of at least one tongue is adjustable.  
Regarding claims 18, none of the prior art either alone or in combination teach or suggest all the limitations of the intervening claim and further reciting comprising texturing on at least one vertical surface of the apparatus for enhancing gripping of the apparatus

Response to Arguments
Applicant's arguments filed on 8/25/2022 have been fully considered but they are not persuasive. 
As reasoned in the rejections above, with respect to amended claim 12, Stone teaches halves of a hand grip apparatus, each half having at least two vertical surfaces (i.e., two vertical surfaces defined by inner and outer vertical surfaces 22,22’, see annotated Fig. 2a above) spaced apart in a vertical axis of the apparatus (as shown in annotated Fig. 2a above, a vertical axis drawn with dashed lines spaces apart the two inner/outer vertical surfaces.
Applicant argues that the vertical surfaces of one half are located on opposite sides of a vertical axis, but the Office interprets the phrase “at least two vertical surfaces spaced apart in a vertical axis” to broadly read upon an embodiment where the vertical surfaces are spaced apart in opposite sides of a vertical axis.  Applicant has not defined the claim, for example, of an angled surface connected between the two vertical surfaces such that the angled surface and two vertical surfaces define an elongate length away from the hinge.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S LO whose telephone number is (571)270-1702. The examiner can normally be reached Mon. - Fri. (9:30 am - 5:30 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW S LO/Primary Examiner, Art Unit 3784